IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-20045
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SALVADOR ORTEGA-TINOCO,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-602-1
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Salvador Ortega-Tinoco (“Ortega”) appeals the sentencing

following his guilty plea for illegal reentry into the United

States following deportation.    Ortega argues that his prior

conviction for possession of cocaine is not an aggravated

felony under the November 1, 2001, Sentencing Guidelines

§ 2L1.2(b)(1)(C).   Ortega also contends that the district court’s

order imposing the cost associated with his drug/alcohol

treatment based upon his ability to pay to be determined by the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20045
                                -2-

probation officer impermissibly delegated the court’s duties to

the probation officer.   Ortega acknowledges that his argument

is foreclosed by United States v. Warden, 291 F.3d 363

(5th Cir. 2002), but he seeks to preserve it for further review.

     Ortega’s arguments regarding the definitions of “drug

trafficking offense” and “aggravated felony” are foreclosed by

the decision in United States v. Caicedo-Cuero, 312 F.3d 697

(5th Cir. 2002).   Accordingly, the district court did not err in

assessing the eight-level upward adjustment.

     AFFIRMED.